      Case 5:17-cv-00220-LHK Document 1008 Filed 12/17/18 Page 1 of 5




 1   Jennifer Milici, D.C. Bar No. 987096
     J. Alexander Ansaldo, Va. Bar No. 75870
 2   Joseph R. Baker, D.C. Bar No. 490802
 3   Daniel Matheson, D.C. Bar No. 502490
     Aaron Ross, D.C. Bar No. 1026902
 4   Mark J. Woodward, D.C. Bar No. 479537
     Federal Trade Commission
 5   600 Pennsylvania Avenue, N.W.
     Washington, D.C. 20580
 6   (202) 326-2912; (202) 326-3496 (fax)
     jmilici@ftc.gov
 7
     Attorneys for Plaintiff Federal Trade Commission
 8

 9                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN JOSE DIVISION
11

12

13    FEDERAL TRADE COMMISSION,                          Case No. 5:17-cv-00220-LHK

14                         Plaintiff,                    PLAINTIFF FEDERAL TRADE
                                                         COMMISSION’S OPPOSITION TO
15                  vs.                                  QUALCOMM’S MOTION IN LIMINE
      QUALCOMM INCORPORATED, a                           NO. 2 TO EXCLUDE LG TESTIMONY
16
      Delaware corporation,
17                                                      Date:        December 13, 2018
                           Defendant.                   Time:        1:30 p.m.
18                                                      Courtroom:   8, 4th Floor
19                                                      Judge:       Hon. Lucy H. Koh

20

21

22

23

24

25

26

27

28
                                                                     FTC’S OPP. TO QUALCOMM MOTION IN
                                                                      LIMINE TO EXCLUDE LGE TESTIMONY
                                                                             Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1008 Filed 12/17/18 Page 2 of 5



 1          The Court should reject Qualcomm’s attempt to exclude the written testimony of LG

 2   Electronics, Inc. (“LGE”) witnesses pursuant to this Court’s Letter of Request (“Request”). See

 3   ECF No. 944 (“Mot.”). This testimony is admissible under Fed. Rule of Evid. 804(b)(1) and 807.

 4          I.      The LGE Witnesses’ Testimony is Admissible Under Rule 804(b)(1)

 5          Qualcomm’s objections to the admission of the LGE witnesses’ written testimony

 6   pursuant to Rule 804(b)(1) do not withstand scrutiny. First, it is irrelevant that the LGE

 7   employees provided written rather than oral testimony. Their testimony was sworn pursuant to

 8   Korean law, and thus satisfies Fed. R. Civ. P. 28. See generally Fed. R. Civ. P. 28(b); ECF 944-2

 9   (Mar. 30, 2018 Cover Letter), at 3 (“This written testimony is sworn under the oath which would

10   be administered by a Korean court enforcing a Hague Convention request.”); see also United

11   States v. Salim, 855 F.2d 944, 953 (2d Cir. 1988) (“[A] deposition taken abroad pursuant to

12   foreign law, but in conformity with Rule 28, would appear to be taken in compliance with law for

13   purposes of the former testimony exception to the rule against hearsay.”) (quotation marks

14   omitted). SEC v. Jasper, 678 F.3d 1116 (9th Cir. 2012), and Thorson v. Aviall Services, 2018 WL

15   1426971 (N.D. Tex. Mar. 22, 2018), are inapposite—neither case concerns foreign testimony.

16          Second, Qualcomm’s suggestion that it has had no opportunity to cross-examine LGE’s

17   witnesses is incorrect—Qualcomm has conducted cross-examination. After receiving the FTC’s

18   draft Request, Qualcomm spent two weeks drafting 146 of its own questions, which were

19   included in the Request. Milici Decl. ¶ 5. Consequently, Qualcomm did not oppose the FTC’s

20   filing and did not argue that it was being denied cross-examination. See Unopposed Mot. to

21   Approve Req. for Int’l Judicial Assistance, Jan. 5, 2018, ECF No. 448. The Court approved the

22   request, ECF No. 460, which was then forwarded to the Korean Central Authority.

23          LGE responded to Qualcomm’s questions in the same fashion and just as fully as it

24   responded to the FTC’s questions. Compare, e.g., Milici Decl. Ex. 1, Testimony of Tony

25   (Taekwon) Son, ¶¶ 1-23 (responses to FTC questions) with id. ¶¶ 24-107 (responses to

26   Qualcomm questions); see also Milici Decl. ¶ 5 (explaining which questions each party added to

27   the Request). The witnesses sometimes answered “[t]he information is not available” in response

28   to questions drafted by both the FTC and Qualcomm. See, e.g., id. ¶¶ 16, 18 (declining to answer

                                                                      FTC’S OPP. TO QUALCOMM MOTION IN
                                                      1                LIMINE TO EXCLUDE LGE TESTIMONY
                                                                              Case No. 5:17-cv-00220-LHK
         Case 5:17-cv-00220-LHK Document 1008 Filed 12/17/18 Page 3 of 5



 1   certain FTC questions). Indeed, the Request did not identify which party proposed any question,

 2   and Qualcomm offers no reason to believe it was treated unfairly.

 3           Qualcomm suggests that the absence of live cross-examination is ipso facto a denial of

 4   any cross-examination. But an opportunity to add written examination questions to a Request is

 5   an adequate opportunity for cross. See United States v. Trout, 633 F. Supp. 150, 152 (N.D. Cal.

 6   1985) (noting, where the Court “authorized [Plaintiff] to append to the letters rogatory cross-

 7   examination questions that should be asked subsequent to the questions posed by defendant,”

 8   Plaintiff was “therefore incorrect in arguing, for purposes of the Court’s application of Fed. R.

 9   Evid. 804(b)(1), that it would be unable to conduct direct, cross, or redirect examination”)

10   (quotation marks omitted).1 Qualcomm spent two weeks writing nearly 150 questions which

11   LGE’s witnesses fairly answered; the notion that Qualcomm has been denied its opportunity for

12   cross-examination is incorrect.2

13           II.    LGE Witnesses’ Written Testimony is Admissible Under Rule 807

14           Even accepting arguendo Qualcomm’s claim that LGE’s testimony is not admissible

15   under Rule 804, it would still be admissible under Rule 807. Rule 807 provides for a “residual”

16   exception to the rule against hearsay, citing four relevant factors: (i) “trustworthiness,” (ii)

17   materiality, (iii) whether it is more probative than other evidence that the proponent can obtain

18   through reasonable efforts, and (iv) the interests of justice. “[T]he trial judge has a fair degree of

19

20   1
       United States v. Cohen is distinguishable because in that case the witness’s testimony
     “addressed very few of those questions” which had been submitted. No. 08-3282, No. 08-3282,
21   2012 WL 289769, at *4 (C.D. Ill. Jan. 31, 2012); see also FTC’s Opp. to Qualcomm MIL No. 1
22   (further discussing Cohen). Here, the LGE witnesses gave fulsome responses to Qualcomm’s
     questions. And United States v. Wilson, 36 F. Supp. 2d 1177 (N.D. Cal. 1999), concerns the use
23   of a civil deposition at a later criminal trial, which is wholly irrelevant here. Id. at 1179.
     2
       Qualcomm’s complaint that the procedure used to generate LGE’s response does not exactly
24   match the procedure identified in the Request, Mot. at 1, is similarly misplaced. Letters of
     Request are requests; the request need not be followed to the letter. See, e.g., In re Urethane
25   Antitrust Litig., 267 F.R.D. 361, 366–67 (D. Kan. 2010) (“[D]efendants ask the court to include a
26   request that the parties be permitted to conduct the examinations of the witnesses, or at a
     minimum, allow counsel to conduct a cross-examination . . . The German courts do not permit
27   cross-examination, however. . . . The court believes it is probably futile to ask the German courts
     to permit the parties to cross-examine the witnesses. But since this request is unopposed, the court
28   nonetheless will include it in the letters.”) (citations and internal quotation marks omitted).

                                                                         FTC’S OPP. TO QUALCOMM MOTION IN
                                                        2                 LIMINE TO EXCLUDE LGE TESTIMONY
                                                                                 Case No. 5:17-cv-00220-LHK
         Case 5:17-cv-00220-LHK Document 1008 Filed 12/17/18 Page 4 of 5



 1   latitude in deciding whether to admit statements” under this rule. United States v. Valdez-Soto,

 2   31 F.3d 1467, 1471 (9th Cir. 1994).

 3           Of the four Rule 807 factors, Qualcomm contests only the “trustworthiness” of the

 4   witnesses’ testimony, but this argument fails because “the opportunity to examine the declarant

 5   provides safeguards similar to the circumstantial guarantees of trustworthiness found in other

 6   exceptions to the hearsay rule.” Mot. at 2-3 (quoting In re Paducah Towing Co., 692 F.2d 412,

 7   418 (6th Cir. 1982)). Qualcomm has already conducted a written cross-examination. See supra §

 8   I. Other courts admit non-party affidavits in similar circumstances. E.g., FTC v. Amy Travel

 9   Serv., Inc., 875 F.2d 564, 576 (7th Cir. 1989) (non-party affidavits admitted where “each was

10   made under oath subject to perjury penalties,” the affiants described “facts about which they ha[d]

11   personal knowledge,” and the defendants were “given proper notice” and “even had a chance to

12   question the affiants themselves”); Bohler-Uddeholm America, Inc. v. Ellwood Group, Inc., 247

13   F.3d 79, 113 (3d Cir. 2001).

14           The other three Rule 807 factors cannot seriously be disputed. Qualcomm does not and

15   cannot deny that LGE’s witnesses’ testimony is material. The fact that both parties employed the

16   letter of request process demonstrates that neither could, through reasonable efforts, obtain

17   evidence that is more probative of LGE’s interactions with Qualcomm. And the interests of

18   justice are best served by considering evidence third parties have voluntarily provided—not by

19   excluding it. LGE’s status as a Qualcomm licensee and customer does not render it an

20   “interested” party whose testimony should be excluded; if it were, testimony by victims of

21   antitrust violations would rarely be admissible. Qualcomm suggests that LGE’s testimony is

22   similar to Valley Engineers Inc. v. Electric Engineering Co., 158 F.3d 1051 (9th Cir. 1998)—in

23   which a party hid “smoking gun” evidence and was sanctioned for its “lies”—but this is

24   unwarranted. Here, not only has LGE voluntarily answered the questions Qualcomm added to the

25   Request, LGE has provided document discovery to Qualcomm as well. See Milici Decl. Ex. 2.3

26   3
       Qualcomm’s reliance on an email in which the FTC reserved the right to object to testimony at
27   trial from a third party that refused to produce documents or provide testimony in discovery is
     thus wholly misplaced. LGE has provided both documents and testimony. Moreover, the FTC’s
28   reservation of a right to raise an evidentiary objection does not modify the rules of evidence.

                                                                       FTC’S OPP. TO QUALCOMM MOTION IN
                                                      3                 LIMINE TO EXCLUDE LGE TESTIMONY
                                                                               Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1008 Filed 12/17/18 Page 5 of 5



 1   Dated: December 3, 2018

 2
                                              Respectfully submitted,
 3
                                              FEDERAL TRADE COMMISSION,
 4

 5                                            /s/ Jennifer Milici
                                              Jennifer Milici
 6                                            J. Alexander Ansaldo
 7                                            Joseph R. Baker
                                              Daniel Matheson
 8                                            Aaron Ross
                                              Mark J. Woodward
 9                                            Federal Trade Commission
                                              600 Pennsylvania Avenue, N.W.
10
                                              Washington, D.C. 20580
11                                            (202) 326-2912; (202) 326-3496 (fax)
                                              jmilici@ftc.gov
12
                                              Attorneys for Federal Trade Commission
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                        FTC’S OPP. TO QUALCOMM MOTION IN
                                          4              LIMINE TO EXCLUDE LGE TESTIMONY
                                                                Case No. 5:17-cv-00220-LHK
